Citation Nr: 1717564	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for voice hoarseness, as secondary to service-connected disabilities, to include cervical spondylosis and scars. 

2.  Entitlement to service connection for difficulty swallowing, as secondary to service-connected disabilities, to include cervical spondylosis and scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990, and from February 2003 to August 2003. 

These matters are before the Board of Veteran's Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Rational Office (RO) in Boston, Massachusetts.  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The Veteran's voice hoarseness is etiologically related, or secondary, to the service-connected neck disability. 

2.  The Veteran's difficulty swallowing is etiologically related, or secondary to the service-connected neck disability, to include scars, status-post neck surgery. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for voice hoarseness have been met.  38 U.S.C.A. §§ 1110, 5107, (West 2014), 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for difficulty swallowing have been met.  38 U.S.C.A. §§ 1110, 5107, (West 2014), 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may also be granted on a secondary basis where it is demonstrated that a service-connected disability has caused or aggravated a nonservice-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996). 

Voice Hoarseness

The Veteran claims that his current voice hoarseness is the result of s service-connected neck disability.  Specifically, the Veteran asserts that hr did not start experiencing hoarseness of his voice until after a cervical fusion surgery, due to a motor vehicle accident causing whiplash.  A review of the evidence of record shows that while there is a negative VA examination opinion of record, that examination is inadequate, and that the medical literature of record demonstrates that voice hoarseness is a noted side-effect of such a neck surgery.  Therefore, the Board finds that the evidence to be at least in equipoise with regard to the etiology of the voice hoarseness, as it relates to a service-connected neck disability.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Veteran's claim for service connection must be granted. 

In April 2009, the Veteran was provided a VA examination with regards to his voice hoarseness, to determine the cause and etiology of the claimed condition.  During the examination the Veteran noted that he had a cervical fusion with decompression through an anterior cervical approach, after a motor vehicle accident caused him whiplash.  The Veteran noted that his voice hoarseness started after that surgery.  The Veteran noted not only a hoarse voice, but an intermittent feeling of a lump in his throat.  The examiner finally diagnosed chronic laryngitis with hoarseness, and ultimately determined that condition was most likely due to gastroesophageal reflux (GERD), which is not service-connected.  As a rationale, the examiner noted that the if the Veteran's hoarseness were due to the neck surgery, there would be vocal cord fold mobility issues.  However, tests conducted during the examination found vocal fold mobility was normal.  Therefore, the examiner found that the claimed voice hoarseness was less likely than not due to the neck surgery. 

The Board find that the April 2009 examination to be of limited probative value.  Specifically, the Board notes that the Veteran claimed that his voice hoarseness did not begin until after neck surgery in 2007, whereas the Veteran had noted symptoms of irritable bowel syndrome and GERD, far prior to his neck surgery in 2003.  The Board finds that the Veteran is both competent and credible to report symptoms such as a hoarse voice, as it is an observable manifestation by a lay person.  The Veteran has been consistent in reporting that his hoarse voice did not begin until after the neck surgery, both in his lay statements throughout the appeals process, and during testimony before the undersigned.  Therefore, as the April 2009 examiner did not address the timing of the Veteran's voice condition, or consider the Veteran's lay statements, the Board finds that examination to be incomplete, and it can be given less probative value. 

The Board notes that medical evidence and literature have been submitted to indicate that the Veteran's present voice hoarseness is a common side-effect of his cervical fusion procedure.  The medical article lists both voice hoarseness and difficulty swallowing, among the top side-effects of that type of neck surgery.  While the article admittedly states that chronic, or persistent hoarseness is less common, the Board finds that medical treatise, with the competent and credible lay testimony of the Veteran, is sufficient to demonstrate that the Veteran's voice condition is due to the already service-connected neck condition.  Therefore, the Board finds that service connection is warranted. 

Consequently, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for voice hoarseness is warranted.  The competent evidence of record shows that the Veteran's voice hoarseness initially manifested after neck surgery, and is medically known as a side-effect of that procedure. 

Accordingly, the Board concludes that the Veteran's voice hoarseness is secondary to a service-connected neck disability, and service connection for voice hoarseness must be granted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Difficulty Swallowing 

The Veteran asserts that his difficulty swallowing arose after a neck surgery.  The Veteran's contention has been verified by the medical evidence of record, that scaring from the neck surgery, which is also service-connected, caused the Veteran's difficulty swallowing.  Therefore, as that disability is considered secondary to the already service-connected scaring, residuals of a neck surgery, service connection for difficulty swallowing is warranted, and the claim must be granted. 

The Veteran was provided a VA examination in April 2009 with regard to both the scar condition, status-post neck surgery, and complaints of difficulty swallowing.  The Veteran noted that his difficulty swallowing only arose after that neck surgery.  However the examiner noted that the Veteran's trouble swallowing was secondary to the scaring from the surgery.  Specifically, the examiner noted that the scar demonstrated considerable retraction, to include the muscles of the lower cervical region, which indicated a deeper scar.  The examiner opined that would cause issues or difficulty swallowing, as the deeper scar formation is within the muscular layers of the neck.  The examiner diagnosed dysphagia, secondary to a cervical scar.

The Board finds that the April 2009 examination shows a secondary connection between the Veteran's service-connected scars, and the Veteran's claimed difficulty swallowing.  Therefore, as there is a positive nexus to a service-connected disability, service connection, on a secondary basis, must be granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for voice hoarseness is granted. 

Entitlement to service connection for difficulty swallowing is granted. 



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


